 
PUT AND CALL OPTION AGREEMENT
 
THIS PUT AND CALL OPTION AGREEMENT (this “Agreement”) is dated as of August 17,
2009 by and among Barry J. Gordon (“Gordon”), Marc H. Klee (“Klee”), Robert
Sroka (“Sroka”), Arthur H. Goldberg (“Goldberg”), Harvey Granat (“Granat”), Alan
J. Loewenstein (“Loewenstein”), Sang-Chul Kim (the “Investor”) and North Shore
Acquisition Corp., a Delaware corporation (the “Company”). Gordon, Klee, Sroka,
Goldberg, Granat and Loewenstein are each herein referred to individually as a
“Seller” and collectively as the “Sellers”.
 
RECITALS
 
The Company was formed on June 26, 2007 for the purpose of acquiring an
operating business (“Business Combination”).
 
Sellers collectively own an aggregate of 1,600,000 warrants to purchase shares
of common stock, par value $0.0001 per share (the “Common Stock”), of the
Company (the “Warrants”).  In addition, Sellers collectively own an aggregate of
1,588,250 shares (the “Shares”) of Common Stock of the Company.
 
Gordon, Klee, Sroka, Goldberg, Granat and Loewenstein are officers, directors
and/or stockholders of the Company.
 
The Investor has approached the Company and the Sellers with a proposal to take
control of the Company’s Board of Directors and use his best efforts to
introduce the Company to suitable targets for a Business Combination, and, in
consideration therefor, to obtain the right to purchase the Warrants.
 
The Company’s Board of Directors has determined that the Investor offers the
Company the best chance to consummate a Business Combination and that it is in
the best interests of the Company’s stockholders to enter into this Agreement.
 
Pursuant to this Agreement, the Sellers will have the option to sell to the
Investor and the Investor will have the option to purchase from the Sellers all
of the Warrants upon the earlier of (i) the Company’s consummation of a Business
Combination, (ii) the Company’s liquidation of its trust account (the “Trust
Account”) and (iii) December 31, 2009, all upon the terms and subject to the
conditions set forth in this Agreement.
 
As a condition to this Agreement, and in consideration of the Investor’s efforts
in assisting the Company to consummate a Business Combination, upon consummation
of a Business Combination, the Sellers shall transfer, for no additional
consideration, an aggregate of 1,488,250 shares of Common Stock to the Investor.
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
DEFINITIONS
 
The following terms, as used herein, have the following meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in the 1933 Act and the rules and regulations
promulgated thereunder.
 
“Business Combination” has the meaning set forth in the Preamble.
 
“Business Day” means any day other than a Saturday, Sunday or legal or bank
holiday in the City of New York, State of New York.  If any time period set
forth in this Agreement expires on other than a Business Day, such period shall
be extended to and through the next succeeding Business Day.
 
“Call Option” has the meaning set forth in Section 2.1.2.
 
“Claim” has the meaning set forth in Section 8.16.
 
“Closing” has the meaning set forth in Section 2.1.3.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Company SEC Documents” means all documents, as such documents may have been
amended (and, if amended, only the most recent form of such document shall be
deemed to be one of the “Company SEC Documents”), filed by the Company with the
SEC under either the 1933 Act or the 1934 Act since its formation.
 
“Graubard Miller” means Graubard Miller, counsel to the Company and the Sellers.
 
“Indemnified Damages” has the meaning set forth in Section 6.1.
 
“Investor” has the meaning set forth in the Preamble.
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset, other than (i) Liens created by the Investor
and (ii) restrictions on transfer pursuant to securities laws, the Stock Escrow
Agreement or the Subscription Agreement.  For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien, any property or asset that it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
 
“Mintz Levin” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel
to the Investor.
 
“Option” has the meaning set forth in Section 2.1.2.
 
 
2

--------------------------------------------------------------------------------

 
 
“Option Trigger” means the earlier of (i) the Company’s consummation of a
Business Combination, (ii) the Company’s liquidation of the Trust Account and
(iii) December 31, 2009.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Purchase Price” has the meaning set forth in Section 3.1.
 
“Put/Call Escrow Agent” has the meaning set forth in Section 2.1.4.
 
“Put/Call Escrow Agreement” has the meaning set forth in Section 2.1.4
 
“Put Option” has the meaning set forth in Section 2.1.1.
 
“SEC” means the Securities and Exchange Commission.
 
“Seller” and “Sellers” has the meaning set forth in the Preamble.
 
“Several Provisions” has the meaning set forth in the preamble to Article 4.
 
“Share Escrow Agent” means Continental Stock Transfer and Trust Company.
 
“Stock Escrow Agreement” means that certain Stock Escrow Agreement dated
November 30, 2007 by and among the Sellers, the Company and Continental Stock
Transfer & Trust Company.
 
“Subscription Agreement” is the agreement executed by each Seller in connection
with the purchase of his Warrants.
 
“Transferred Shares” has the meaning set forth in Section 2.2.
 
“Trust Account” has the meaning set forth in the Preamble.
 
“Warrants” has the meaning set forth in the Preamble.
 
Any reference in this Agreement to (i) a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder and (ii) the word “including” shall mean “including, without
limitation.”
 
ARTICLE 2
 
PUT AND CALL OPTIONS; TRANSFERS
 
 2.1.           Put and Call Options for Purchase and Sale of Warrants.
 
2.1.1   Grant of Put Option.  The Investor hereby grants to the Sellers an
irrevocable option (the “Put Option”) to require the Investor to purchase all,
but not less than all, of the Warrants at the Purchase Price, which Put Option
may be exercised by the Sellers only following the Option Trigger.  The Put
Option shall be terminated and be of no further force or effect in the event
that Sellers are in breach or default of the representations and warranties
contained in Section 4.6 of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.1.2   Grant of Call Option.  Sellers, jointly and severally, hereby grant to
the Investor an irrevocable option (the “Call Option”; the Call Option and the
Put Option shall sometimes be referred to herein as an “Option”) to purchase at
any time following the Option Trigger, all, but not less than all, of the
Warrants at the Purchase Price.
 
2.1.3   Exercise of Option. The Investor or the Sellers, as applicable, may
exercise an Option following the Option Trigger by delivering written notice of
exercise to the Sellers or the Investor, as applicable, and, in either case, to
the Put/Call Escrow Agent.  Sellers’ written notice of exercise of their Put
Option may be executed only by either Gordon or Klee, and all Sellers will be
bound by such executed notice.  The closing of the purchase and sale of the
Warrants pursuant to such an exercise of an Option (the “Closing”) will occur
within two (2) business days following the delivery of such notice of exercise.
At the Closing, (i) the Put/Call Escrow Agent will deliver to the Investor the
certificates representing the Warrants being purchased by the Investor, which
shall be transferred by the Sellers free and clear of all Liens, together with
the warrant powers related thereto referenced below in Section 3.2.1 and (ii)
the Put/Call Escrow Agent will deliver the Purchase Price to the Sellers. The
payment shall be made by immediately available funds transferred to a bank
account designated by the Sellers to the Put/Call Escrow Agent prior to
Closing.  Upon receipt of the Purchase Price, the Sellers hereby acknowledge
that they will have no further interest in the Warrants.
 
2.1.4   Put/Call Escrow. On the date of this Agreement, (i) the Investor shall
deposit the Purchase Price by wire transfer into an interest-bearing escrow
account maintained by Graubard Miller (“Put/Call Escrow Agent”); and (ii) the
Sellers shall deposit the Warrants and the warrant powers with the Put/Call
Escrow Agent.  The Purchase Price, Warrants and warrant powers shall be held in
escrow by the Put/Call Escrow Agent until the exercise of an Option, pursuant to
an escrow agreement dated the date hereof (“Put/Call Escrow Agreement”).
 
 2.2.           Transfer of Shares.  Upon consummation of a Business
Combination, Sellers shall transfer an aggregate of 1,488,250 of the Shares
(such Shares referred to herein as the “Transferred Shares”) to the Investor, in
the amount set forth next to such Seller’s name as set forth on Schedule 2.2
attached hereto, which Transferred Shares shall continue to be held in escrow
pursuant to the Stock Escrow Agreement.  Sellers have delivered duly executed
stock powers and a notice to the Share Escrow Agent evidencing the agreement of
the Sellers set forth herein.  The Sellers will receive no cash consideration
for the transfer of the Transferred Shares to the Investor.
 
ARTICLE 3
 
PURCHASE PRICE; DELIVERIES
 
 3.1.           Purchase Price.  The consideration to be paid by the Investor to
the Sellers for the Warrants pursuant to the exercise of an Option shall be an
aggregate purchase price of $1,000,000 (the “Purchase Price”), to be paid after
the exercise of an Option to each Seller in the amounts as set forth on Schedule
3.1.
 
 3.2.           Deliveries by Sellers, Investor and Company. The Sellers, the
Investor or the Company, as the case may be, shall deliver on the date hereof:
 
3.2.1               Warrants and duly executed warrant powers with respect to
the Warrants, which shall be held in escrow by the Put/Call Escrow Agent until
their release upon the exercise of an Option;
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.2               Amendments to the insider letters previously executed by
each Seller, in the forms attached hereto as Exhibits A-1 through A-2.
 
3.2.3               An executed letter agreement addressed to the Share Escrow
Agent, in the form attached hereto as Exhibit B, with respect to the transfer of
the Transferred Shares upon the consummation of a Business Combination, along
with appropriate stock powers to effectuate same;
 
3.2.4               Resignations of (i) Gordon as an officer and director, (ii)
Klee and Loewenstein as officers and (iii) Sroka as a director;
 
3.2.5               Insider letters, in the forms attached hereto as Exhibits
C-1 through C-3, for each of the Investor, Byong-Yub Ahn (“Ahn”) and Yo-Shin
Song (“Song”) (which shall include Trust Account indemnity provisions and, with
respect to the Investor, an acknowledgement by the Investor to become a party to
the Stock Escrow Agreement with respect to his Transferred Shares);
 
3.2.6               A notice to the Company from the Sellers, in the form
attached hereto as Exhibit D, with respect to the assignment of Sellers’
registration rights with respect to the Warrants, the shares of Common Stock
underlying the Warrants and the Transferred Shares;
 
3.2.7               An executed letter agreement, in the form attached hereto as
Exhibit E, terminating the Company’s use of office space, administrative,
technology and secretarial services, at 175 Great Neck Road, Suite 204, Great
Neck, New York;
 
3.2.8               Irrevocable proxies with respect to voting of the Shares at
a meeting of stockholders;
 
3.2.9               A certificate, signed by Gordon, Klee and the Chief
Executive Officer of the Company, that (i) the Company has extinguished any and
all liabilities, including the prepayment of certain insurance and tax
obligations, except for the prepaid assets and the liabilities set forth on
Schedule 3.2 attached hereto and such other liabilities known to the signatories
that would not, when paid, reduce the Company’s out of trust cash balance below
$0, and (ii) the Company has not executed any definitive agreements, letters of
intent or any other agreement or understanding with respect to any Business
Combination that has not been abandoned prior to the date hereof;
 
3.2.10             A certificate, signed by the Chief Executive Officer of the
Company, attaching resolutions adopted by the remaining directors following the
resignations described in Section 3.2.4 hereto that (i) elect (a) the Investor
as a Class C director and Chairman of the Board, (b) elect Ahn as a Class C
director, and (c) elect Song as a Class B director of the Company to fill the
vacancies created by such resignations, (ii) reclassify Klee as a Class A
director, (iii) appoint Ahn as Chief Executive Officer and President, and Song
as Chief Financial Officer of the Company, respectively, and (iv) ratify the
issuance of an additional 300,000 Warrants pursuant to the Subscription
Agreements,;
 
3.2.11             An opinion of Graubard Miller in form and substance
reasonably acceptable to the Investor and an opinion of Mintz Levin in form and
substance reasonably acceptable to the Company;
 
3.2.12             The Put/Call Escrow Agreement; and
 
3.2.13             Such other certificates, instruments and documents of
transfer, if any, as may be necessary to consummate the transactions
contemplated by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each of the Sellers, severally and jointly (except for Sections 4.1, 4.4(b),
4.5(b), 4.6, 4.10(b) and 4.15(b) (“Several Provisions”), which shall be made
only severally), makes the representations and warranties contained in this
Article 4 to the Investor, intending that the Investor relies on each of such
representations and warranties in order to induce the Investor to enter into and
complete the transactions contemplated by this Agreement.
 
 4.1.           Authorization of Sellers. The execution, delivery and
performance by each Seller of this Agreement and the consummation by each Seller
of the transactions contemplated hereby are within each Seller’s powers and have
been duly authorized by all necessary action on the part of such Seller. This
Agreement constitutes a valid and binding agreement of each Seller, enforceable
against each Seller in accordance with its terms.
 
 4.2.           Company Authorization. This Agreement is the valid and binding
obligation of the Company, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary corporate or other action of the Company.  The issuance, sale
and delivery of the shares of Common Stock issuable upon exercise of the
Warrants have been duly authorized and reserved for issuance by all necessary
corporate action on the part of the Company.  The shares of Common Stock
issuable upon exercise of the Warrants, when issued, will be duly and validly
issued, fully paid and non-assessable.
 
 4.3.           Corporate Existence and Power.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.  The Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction where such
qualification is necessary.
 
 4.4.           Governmental Authorization. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by (a) the Company and (b) each Seller, require no action by
or in respect of, or filing with, any governmental body, agency, official or
authority, domestic or foreign, other than compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether state, federal or foreign.
 
 4.5.           Non-contravention. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
(a) the Company and (b) each Seller, do not and will not (i) contravene,
conflict with, or result in a violation or breach of any provision of the
Amended and Restated Certificate of Incorporation or by-laws of the Company or
any applicable law, statute, ordinance, rule, regulation, judgment, injunction,
order or decree binding upon or applicable to such Seller or the Company, (ii)
except as set forth in Schedule 4.5, contravene, conflict with, or result in a
violation or breach of any provision of any written or oral agreement to which
the Company or any Seller is a party, (iii)  except as set forth in Schedule
4.5, require any consent or other action by any Person under, constitute a
default or an event that, with or without notice or lapse of time or both, could
become a default under, or cause or permit the termination, cancellation,
acceleration or other change of any right or obligation or the loss of any
benefit to which the Company or any Seller is entitled under any provision of
any agreement or other instrument binding upon the Company or any Seller or any
license, franchise, permit, certificate, approval or other similar authorization
affecting the assets or business of any Seller or the Company, or (iv) result in
the creation or imposition of any Lien on the Warrants, the Transferred Shares
or shares of Common Stock underlying the Warrants.
 
 
6

--------------------------------------------------------------------------------

 
 
 4.6.           Title to Warrants and Shares. Subject to the terms and
provisions of the Stock Escrow Agreement and the Subscription Agreement, each
Seller has good and valid legal title to, and beneficial ownership of, the
respective Shares and Warrants owned by him and full legal right and power to
transfer and deliver the Transferred Shares and Warrants owned by him to the
Investor in the manner provided in this Agreement. Upon payment of the Purchase
Price for the Warrants pursuant to the terms of this Agreement and the transfer
of the Transferred Shares, the Investor will receive good and valid legal title
to, and full beneficial ownership of, the Warrants and Transferred Shares owned
by such Seller, free and clear of all Liens, subject to the terms and provisions
of the Stock Escrow Agreement and the Subscription Agreement.
 
 4.7.           Capitalization. The authorized capital stock of the Company
consists of 20,000,000 shares of Common Stock, par value $0.0001 per share,
7,941,250 of which shares are issued and outstanding, and 1,000,000 shares of
preferred stock, none of which shares are issued and outstanding.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and non-assessable and have
been issued in compliance with applicable federal and state securities
laws.  Except as contemplated by this Agreement or as disclosed in the Company
SEC Documents (i) no subscription, warrant, option, convertible security or
other right (contingent or otherwise) to purchase or acquire any shares of
capital stock of the Company is authorized or outstanding, (ii) there is not any
commitment or offer of the Company to issue any subscription, warrant, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Company, (iii) the Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof, and (iv) there are no restrictions on the transfer of the
Company’s capital stock other than those arising from securities laws or
contemplated in the Company SEC Documents.  Except as set forth in this
Agreement or in the Company SEC Documents, no Person is entitled to (x) any
preemptive or similar right with respect to the issuance of any capital stock of
the Company, or (y) any rights with respect to the registration of any capital
stock of the Company under the 1933 Act.
 
 4.8.           SEC Filings.   As of its filing date, as any such filing may
have been amended prior to the date hereof, each Company SEC Document complied,
as to form and content in all material respects with the applicable requirements
of the 1933 Act and the 1934 Act, as the case may be, and did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
 
 4.9.           No Undisclosed Material Liabilities. Since June 30, 2009, there
has been no material change in the financial condition of the Company.  Except
as disclosed in the Company SEC Documents, there are no material liabilities or
obligations of the Company of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than liabilities or
obligations incurred in the ordinary course of business consistent with past
practices since June 30, 2009 or in connection with the transactions
contemplated hereby.
 
 4.10.         Litigation.  There is no litigation or other administrative or
judicial proceedings pending or threatened against (a) the Company or (b) that
might endanger each Seller’s right to sell the Warrants owned by him to the
Investor or to transfer the Transferred Shares owned by him to the Investor.
There are no judgments against (x) the Company or (y) against any Seller that
might endanger such Seller’s right to sell the Warrants owned by him or to
transfer the Transferred Shares owned by him to the Investor in accordance with
the terms of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
 4.11.         Employment, Consulting and Other Agreements.  No Seller nor any
Affiliate of any Seller is a party to any employment agreement or consulting
agreement with the Company, or to any other agreement that entitles such Seller
or any of his Affiliates to payments from the Company.
 
 4.12.         Repayment of Loans. Each Seller hereby confirms that all loans
made by him or his Affiliates to the Company and/or its Affiliates have been
satisfied in full and no such Seller is due any further amounts from the Company
or its Affiliates for any purpose.
 
 4.13.         Possession of Company Property.  Except as set forth on Schedule
4.13, no Seller is in possession of any Company property.
 
 4.14.         No Other Company Agreements.  No Seller has entered into any
agreements on behalf of the Company except such agreements as have been fully
performed or agreements that have been filed by the Company as exhibits to the
Company SEC Documents.
 
 4.15.         Finders’ and Advisory Fees.  There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of (a) the Company or (b) any Seller, who might be entitled to
any fee or commission from the Company or any Seller in connection with the
transactions contemplated in this Agreement.
 
 4.16.         Recent Financial Transactions.  Attached hereto as Schedule 4.16
is a ledger of all payments made by the Company between June 19, 2007 and August
5, 2009.  This ledger was prepared from the books and records of the Company and
represents all payments made by the Company during this time period.
 
 4.17.         Company Quarterly Report on Form 10-Q.  The Company has filed its
Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 with the SEC.
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
The Investor makes the representations and warranties contained in this Article
5 to the Company and Sellers intending that the Company and Sellers rely on each
of such representations and warranties in order to induce the Company and
Sellers to enter into and complete the transactions contemplated by this
Agreement.
 
 5.1.           Authorization. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby are within the Investor’s power and have been
duly authorized by all necessary action. This Agreement constitutes a valid and
binding agreement of the Investor, enforceable against the Investor in
accordance with its terms.
 
 5.2.           Governmental Authorization. The execution, delivery and
performance by the Investor of this Agreement and the consummation by the
Investor of the transactions contemplated hereby require no action by or in
respect of, or filing with, any governmental body, agency, official or
authority, domestic, or foreign, other than compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
laws, whether state, federal or foreign.
 
 
8

--------------------------------------------------------------------------------

 
 
 5.3.           Investment Representations.
 
5.3.1   Acknowledgment.  The Investor understands and agrees that the Warrants,
the shares of common stock underlying the Warrants and the Transferred Shares
have not been registered under the 1933 Act or the securities laws of any state
of the U.S. and that the sale of the Warrants and the transfer of the
Transferred Shares will be effected in reliance upon one or more exemptions from
registration afforded under the 1933 Act.
 
5.3.2   Status.  The Investor represents and warrants to Sellers that he is an
“Accredited Investor” as defined in the rules promulgated under the 1933
Act.  The Investor understands that the Warrants will be offered and sold to the
Investor and the Transferred Shares transferred to the Investor in reliance upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth in this Agreement,
in order that the Sellers may determine the applicability and availability of
the exemptions from registration on which Sellers are relying.
 
5.3.3   Opinion.  The Investor will not transfer any or all of the Warrants or
Transferred Shares absent an effective registration statement under the 1933 Act
and applicable state securities law covering the disposition of such Warrants,
without first providing the Company with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the Company) to the effect that such
transfer will be exempt from the registration and the prospectus delivery
requirements of the 1933 Act and the registration or qualification requirements
of any applicable U.S. state securities laws.
 
 5.4.           Review of Company SEC Documents.  The Investor has reviewed the
Company SEC Documents, including the exhibits thereto.
 
 5.5.           No Value of Warrants on Liquidation. The Investor acknowledges
and agrees that the Warrants will become worthless if no Business Combination is
consummated and the Investor will have no recourse against Sellers as a result
of such event.
 
 5.6.           Finders’ and Advisory Fees. There is no investment banker,
broker, finder or other intermediary that has been retained by or is authorized
to act on behalf of any Investor who might be entitled to any fee or commission
from the Company in connection with the transactions contemplated in this
Agreement.
 
ARTICLE 6
 
INDEMNIFICATION
 
 6.1.           Indemnification by Sellers. From and after the date of this
Agreement, Sellers, severally and jointly (except with respect to the Several
Provisions, which shall be only severally), shall indemnify, defend and hold
harmless the Investor, the Company and their respective officers, directors,
shareholders, employees, agents and Affiliates and their successors and assigns
against any loss, claim, damage, cost, obligation, liability, penalty and
expense, including all legal and other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, damage,
cost, obligation, liability, penalty or expense or action in respect of such
matters (collectively referred to as “Indemnified Damages”), occasioned by,
arising out of or resulting from any breach or default of any representation or
warranty by, or covenant of, such Seller contained in this Agreement or any
other agreement or certificate  provided for in this Agreement or arising out
of, or resulting from, the operation of the Company by Sellers prior to the date
hereof to the extent that such claim is not covered by directors’ and officers’
liability insurance maintained by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
 6.2.           Indemnification by Investor. From and after the date of this
Agreement, the Investor shall indemnify defend and hold harmless Sellers and
their heirs, personal representatives, agents, successors, and Affiliates
against any Indemnified Damages occasioned by, arising out of or resulting from
any breach or default of any representation or warranty by, or covenant of, the
Investor contained in this Agreement or any other agreement provided for in this
Agreement or arising out of, or resulting from, the operation of the Company by
the Investor after the date hereof to the extent that such claim is not covered
by directors’ and officers’ liability insurance maintained by the Company.
 
 6.3.           Notice of Indemnification. Upon receipt by an indemnified party
of notice of the commencement against it of any action involving a claim, such
indemnified party, if a claim in respect of such action is to be made by it
against any indemnifying party under this Article 6, shall promptly notify in
writing the indemnifying party of such commencement.  In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
such commencement, the indemnifying party will be entitled to participate in the
defense and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, assume the defense of the action, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election to assume the
defense, the indemnifying party will not be liable to such indemnified party
under this Article 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense other than reasonable
costs of investigation.  Any such indemnifying party shall not be liable to any
such indemnified party on account of any settlement of any claim or action
effected without the written consent of such indemnifying party.  The
indemnifying party will not settle or compromise any claim or action without the
written consent of the indemnified party (which consent shall not be
unreasonably withheld).
 
 6.4.           Charter Protections; Directors’ and Officers’ Liability
Insurance.
 
6.4.1   All rights to indemnification for acts or omissions occurring through
the date hereof now existing in favor of any of the Sellers as provided in the
Company’s Amended and Restated Certificate of Incorporation and/or by-laws shall
survive the execution of this Agreement and the Closing and shall continue in
full force and effect in accordance with their terms.
 
6.4.2   For a period of either (i) six (6) years after the date hereof if the
Company consummates a Business Combination or (ii) three (3) years after the
date hereof if the Company dissolves and liquidates prior to the consummation of
a Business Combination, the Company shall cause to be maintained in effect the
current policies of directors’ and officers’ liability insurance maintained by
the Company (or policies of at least the same coverage and amounts containing
terms and conditions which are no less advantageous to the Sellers), with
respect to claims arising from facts and events that occurred through the date
hereof.
 
6.4.3   If the Company or any of its successors or assigns (i) consolidates with
or merges into any other Person and shall not be the continuing or surviving
entity of such consolidation or merger, or (ii) transfers or conveys all or
substantially all of its properties and assets to any Person, then, in each such
case, to the extent necessary, proper provision shall be made so that the
successors and assigns of the Company assume the obligations set forth in this
Section 6.4.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 
COVENANTS
 
 7.1.           No Creation of Liens with Respect to Transferred Shares or
Warrants. No Seller shall create or allow to be created any Liens with respect
to the Transferred Shares or Warrants.
 
 7.2.           Release of Company and its Officers and Directors.   Sellers
hereby release the Company and its officers, directors and shareholders from any
claims they may have now or in the future, whether contractual, statutory or
otherwise, against any of the Company, its officers, directors and
shareholders relating to the Company or its securities, including but not
limited to (i) the formation of the Company,  (ii) the operation of the Company
(including agreements between the Sellers and the Company) and (iii) the
dismissal of any Seller as an officer, director or employee of the Company, if
applicable.  Notwithstanding the foregoing, nothing herein shall be construed as
a waiver or release of (x) any claim for indemnification that any Seller may
have against the Company regardless of whether such claim arises after the date
hereof or (y) any rights under this Agreement or any of the agreements executed
in connection herewith.
 
 7.3.           Assignment of Registration Rights.   Sellers hereby
conditionally assign to the Investor Sellers’ rights and obligations under that
certain Registration Rights Agreement dated as of November 30, 2007 among the
Company and each of the parties executing a signature page thereto with respect
to the Warrants, the shares of Common Stock underlying the Warrants, and the
Transferred Shares, but shall retain all such rights with respect to any Shares
not being transferred to the Investor.
 
 7.4.           Delivery of Records.  Promptly after the request of the
Investor, Sellers shall deliver all of the Company’s organization documents,
minute and stock record books and the corporate seal, books of account, general,
financial, tax and personnel records, invoices, shipping records, supplier
lists, correspondence and other documents, records and files and computer
software and programs to the Investor by delivering such documents to Mintz
Levin or to such other place as may be requested by the Investor.  Sellers may
retain copies of all of the foregoing.
 
 7.5.           Further Assurances. Each party agrees that it will execute and
deliver, or cause to be executed and delivered, on or after the date of this
Agreement, all such other documents and instruments as are reasonably required
for the performance of such party’s obligations hereunder and will take all
commercially reasonable actions as may be necessary to consummate the
transactions contemplated hereby and to effectuate the provisions and purposes
hereof.
 
ARTICLE 8
 
MISCELLANEOUS
 
 8.1.           Notices. All notices, demands or requests provided for or
permitted to be given pursuant to this Agreement must be in writing and shall be
delivered or sent, with the copies indicated, by personal delivery, facsimile
(with confirmation of receipt by intended recipient and additional copy sent by
overnight delivery service) or overnight delivery service (by a reputable
international carrier) to the parties as follows (or at such other address as a
party may specify by notice given pursuant to this Section):
 
 
11

--------------------------------------------------------------------------------

 
 
To the Sellers:
American Fund Advisors, Inc.

175 Great Neck Road, Suite 204
Great Neck, New York 11021
Attention: Marc Klee
Facsimile: (516) 487-2738
 
To the Company:
North Shore Acquisition Corp.

175 Great Neck Road, Suite 204
Great Neck, New York 11021
Attention: Marc Klee
Facsimile: (516) 487-2738


In either case, with a copy to:
Graubard Miller

The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: David Alan Miller, Esq.
Facsimile: (212) 818-8881


To the Investor:
Sang-Chul Kim

(135-270) 7th Floor, SoftForum B/D.
545-7 Dogok-Dong,
Gangnam-Gu, Seoul 135-270 S. Korea
Facsimile: +82-2-526-8474


With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue
New York, New York  10017
Attention:  Kenneth R. Koch, Esq.
Facsimile: (212) 983-3115


All notices shall be deemed given and received one business day after their
delivery to the addresses for the respective party(ies), with the copies
indicated, as provided in this Section.
 
 8.2.           Entire Agreement. This Agreement contains the sole and entire
binding agreement among the parties hereto with respect to the subject matter
hereof and supersedes any and all other prior written or oral agreements among
them.
 
 8.3.           Amendment. No amendment or modification of this Agreement shall
be valid unless in writing and duly executed by the parties affected by the
amendment or modification.
 
 8.4.           Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective representatives, heirs,
successors and permitted assigns.
 
 8.5.           Waiver. Waiver by any party of any breach of any provision of
this Agreement shall not be considered as or constitute a continuing waiver or a
waiver of any other breach of the same or any other provision of this Agreement.
 
 8.6.           Captions. The captions contained in this Agreement are inserted
only as a matter of convenience or reference and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any of its provisions.
 
 
12

--------------------------------------------------------------------------------

 
 
8.7.           Construction. In the construction of this Agreement, whether or
not so expressed, words used in the singular or in the plural, respectively,
include both the plural and the singular and the masculine, feminine and neuter
genders include all other genders.  Since all parties have engaged in the
drafting of this Agreement, no presumption of construction against any party
shall apply.
 
8.8.           Section References. All references contained in this Agreement to
Sections shall be deemed to be references to Sections of this Agreement, except
to the extent that any such reference specifically refers to another
document.  All references to Sections shall be deemed also to refer to all
subsections of such Sections, if any.
 
8.9.           Severability. In the event that any portion of this Agreement is
illegal or unenforceable, it shall affect no other provisions of this Agreement,
and the remainder of this Agreement shall be valid and enforceable in accordance
with its terms.
 
8.10.         Assignment. Neither this Agreement nor any rights under this
Agreement may be assigned by any party without the written consent of all other
parties; provided, however, the Investor may assign this Agreement to an
Affiliate or Affiliates of the Investor.
 
8.11.         Governing Law. This Agreement and the interpretation of its terms
shall be governed by the laws of the State of New York, without application of
conflicts of law principles.
 
8.12.         Attorneys’ Fees. The Company and the Investor shall pay their
respective attorneys’ fees and expenses for the negotiation and preparation of
this Agreement and the other agreements contemplated by this Agreement.
 
8.13.         Public Disclosure. No party to this Agreement shall make any
public disclosure or publicity release pertaining to the existence of the
subject matter contained in this Agreement without notifying and consulting with
the other parties; provided, however, that notwithstanding the foregoing, each
party shall be permitted to make required filings with the SEC.  With respect to
the press release and Form 8-K to be filed in connection with this transaction,
the Company shall provide the Sellers and the Investor with a copy of such
release in advance and a reasonable opportunity to comment thereon.
 
8.14.         Currency. All monetary amounts in this Agreement are stated in
United States dollars ($) and shall be paid in that currency. No changes shall
be made in any of such amounts based upon changes in the value of the United
States dollar against any other currency.
 
8.15.         Execution in Counterparts; Facsimile Signatures.  This Agreement
and any amendment, waiver or consent hereto may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. All such counterparts may be delivered among the
parties hereto by facsimile or other electronic transmission, which shall not
affect the validity thereof.
 
8.16.         Trust Account Waiver.  The Investor hereby waives any right,
title, interest or claim of any kind in or to any monies in the Trust Account
(“Claim”), and the Investor waives any Claim he may have in the future as a
result of, or arising out of, any negotiations, contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever.
 
 [Remainder of page intentionally left blank; signature page to follow.]
 
 
13

--------------------------------------------------------------------------------

 

The parties have executed this Agreement as of the date set forth above.
 

 
SELLERS:
         
/s/ Barry J. Gordon
   
Barry J. Gordon
               
/s/ Marc H. Klee
   
Marc H. Klee
               
/s/ Robert Sroka
   
Robert Sroka
               
/s/ Arthur H. Goldberg
   
Arthur H. Goldberg
               
/s/ Harvey Granat
   
Harvey Granat
               
/s/ Alan J. Loewenstein
   
Alan J. Loewenstein
         
COMPANY:
         
NORTH SHORE ACQUISITION CORP.
       
By:
/s/ Marc H. Klee
   
Name:  Marc H. Klee
   
Title: President
               
INVESTOR:
               
/s/ Sang-Chul Kim
   
Sang-Chul Kim
 

 
[Signature Page - Put and Call Option Agreement]
 
 
 

--------------------------------------------------------------------------------

 